FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


                                                 §
NO. 20-0921                                      §
                                                                              Grayson County,
                                                 §
 IN RE THE COMMITMENT OF                         §
                                                                                    5th District.
 KENNETH PAUL BARNES                             §
                                                 §


                                                                               January 15, 2021

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 18th day of February, 2021.




                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk